Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Preliminary Amendment filed on 7/29/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/8/2022, 11/8/2022, 11/8/2022, 11/8/2022, 11/8/2022, 11/8/2022, 11/8/2022, 11/8/2022, 11/8/2022, 11/8/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson et al. (US 2015/0208188 A1) in view of Chaikin et al. (US 2010/0272270 A1) in view of Tan et al. (US 2015/0208184 A1)
Regarding claim 8, Carlsson discloses a control device (Fig. 1: 12) comprising:
a network interface (20);
at least one microphone (18) (¶ 0043);
at least one processor (24); and
data storage (28) storing instructions that are executable by the at least one processor such that the control device is configured to (¶ 0025, 0030):
cause, via the network interface, a bonded zone (Fig. 2: 120: the room dimensions or listening position size can be the bonded zone) of playback devices to apply a spatial calibration (delay setting) 
while the spatial calibration is applied to the bonded zone, capture, via the at least one microphone (18) (¶ 0055), audio playback by the bonded zone of playback devices (Fig. 2A: 136) (¶ 0055);
determine a spectral calibration (EQ) 
cause, via the network interface, the bonded zone of playback devices to apply the determined spectral calibration (Fig. 2A: 136-138) (¶ 0055-0056).
Carlsson is not relied upon to disclose that:
the spatial calibration that offsets differences in propagation time from a particular listening position within an environment; and
the spectral calibration that at least partially offsets acoustic characteristics of the environment as represented in the captured audio playback.
In a similar field of endeavor, Chaikin discloses a spatial calibration (delay) that offsets differences in propagation time from a particular listening position within an environment (Fig. 7: 738 and 744) (¶ 0119).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: configure the spatial calibration of Carlsson to be one that offsets differences in propagation time from a particular listening position within an environment,
the motivation being to make all the speakers sound as though they were equidistant from the microphone (Chaikin - ¶ 0119).
In a similar field of endeavor, Tan discloses a spectral calibration (EQ) that at least partially offsets acoustic characteristics of the environment as represented in the captured audio playback (¶ 0053-0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: configure the spectral calibration of Carlsson to be one that at least partially offsets acoustic characteristics of the environment as represented in the captured audio playback,
the motivation being to optimize the audio for the location of the control device in the environment (Tan - ¶ 0054).
Regarding claim 9, Carlsson-Chaikin-Tan discloses the control device of claim 8.
Additionally, Tan discloses wherein the instructions that are executable by the at least one processor such that the control device is configured to determine the spectral calibration comprise instructions that are executable by the at least one processor such that the control device is configured to:
determine a first set of calibration settings that at least partially offset the acoustic characteristics of the environment when applied to the first playback device; and 
determine a second set of calibration settings that at least partially offset the acoustic characteristics of the environment when applied to the second playback device
(¶ 0054: the spectral calibration can be a repeated one, so that there is at least a first and second set of calibration settings applied to both the first and second playback devices at different times, which meets the claim limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the instructions that are executable by the at least one processor such that the control device is configured to determine the spectral calibration comprise instructions that are executable by the at least one processor such that the control device is configured to:
determine a first set of calibration settings that at least partially offset the acoustic characteristics of the environment when applied to the first playback device; and 
determine a second set of calibration settings that at least partially offset the acoustic characteristics of the environment when applied to the second playback device,
the motivation being to allow for dynamic calibration and updating (Tan - ¶ 0054).
Regarding claim 10, Carlsson-Chaikin-Tan discloses the control device of claim 8, and Carlsson discloses wherein the second playback device comprises a third audio transducer (inherently has a transducer).
Additionally, Chaikin discloses wherein the first playback device comprises a first audio transducer (Fig. 3: 360) and a second audio transducer (370) (e.g., see Figs. 4C and 4F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the first playback device comprises a first audio transducer and a second audio transducer, the motivation being to increase the frequency range using speakers that can output both high and low frequencies (Chaikin - ¶ 0059).
Additionally, Tan discloses wherein the instructions that are executable by the at least one processor such that the control device is configured to determine the spectral calibration comprise instructions that are executable by the at least one processor such that the control device is configured to:
determine first calibration settings that at least partially offset the acoustic characteristics of the environment when applied to the first audio transducer of the first playback device; and 
determine second calibration settings that at least partially offset the acoustic characteristics of the environment when applied to the second audio transducer of the first playback device.
(¶ 0054: the spectral calibration can be a repeated one, so that there is at least a first and second set of calibration settings applied to both the first and second audio transducers of the first playback device at different times, which meets the claim limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the instructions that are executable by the at least one processor such that the control device is configured to determine the spectral calibration comprise instructions that are executable by the at least one processor such that the control device is configured to:
determine first calibration settings that at least partially offset the acoustic characteristics of the environment when applied to the first audio transducer of the first playback device; and 
determine second calibration settings that at least partially offset the acoustic characteristics of the environment when applied to the second audio transducer of the first playback device,
the motivation being to allow for dynamic calibration and updating (Tan - ¶ 0054).
Regarding claim 11, Carlsson-Chaikin-Tan discloses the control device of claim 8, and Carlsson discloses wherein the instructions that are executable by the at least one processor such that the control device is configured to capture playback by the bonded zone of playback devices comprise instructions that are executable by the at least one processor such that the control device is configured to:
capture, via the at least one microphone, first data representing playback by the first playback device in first frames (¶ 0055: capturing first chirp, it is in inherent that a timeframe is necessary to capture the chirp); and
capture, via the at least one microphone, second data representing playback by the second playback device in second frames (¶ 0055: capturing second chirp, it is inherent that a timeframe is necessary to capture the chirp), wherein the first playback device and the second playback device stagger playback to form the first frames and the second frames (¶ 0043: chirp is played from the speakers in a sequence).
Regarding claim 12, Carlsson-Chaikin-Tan discloses the control device of claim 8, and Carlsson discloses wherein the bonded zone is configured as a stereo pair (¶ 0004), and wherein the control device further comprises instructions that are executable by the at least one processor such that the control device is configured to:
cause the first playback device to play back a left channel of stereo audio content with the spatial calibration and spectral calibration applied (¶ 0004); and
cause the second playback device to play back a right channel of the stereo audio content in synchrony with playback of the left channel of the stereo audio content with the spatial calibration and spectral calibration applied (¶ 0004).
Regarding claim 13, Carlsson-Chaikin-Tan discloses the control device of claim 8, and Carlsson discloses wherein the bonded zone further comprises a third playback device (Fig. 9), wherein the bonded zone is configured in a surround sound configuration (¶ 0004),
wherein the spatial calibration further offsets differences in propagation time from the particular listening position within the environment to the third playback device of the bonded zone (Fig. 2: 128) (in light of the combination with Chaikin), 
wherein the control device further comprises instructions that are executable by the at least one processor such that the control device is configured to:
cause the first playback device to play back one or more first channels of surround audio content with the spatial calibration and spectral calibration applied (¶ 0004, speakers are used after setup is complete);
cause the second playback device to play back a second channel of the surround audio content in synchrony with playback of the one or more first channels of the surround audio content with the spatial calibration and spectral calibration applied (¶ 0004, speakers are used after setup is complete); and
cause the third playback device to play back a third channel of the surround audio content in synchrony with playback of the one or more first channels of the surround audio content with the spatial calibration and spectral calibration applied (¶ 0004, speakers are used after setup is complete).
The teachings of Chaikin relied upon above are combinable with Carlsson-Chaikin-Tan for the same reasons set forth above in the claim 8 rejection.
Regarding claim 14, Carlsson-Chaikin-Tan discloses the control device of claim 8, and Carlsson discloses wherein the control device further comprises instructions that are executable by the at least one processor such that the control device is configured to:
detect a trigger condition that is configured to initiate spectral calibration of the bonded zone (e.g., ¶ 0054 and Fig. 2A: 130: user responds “yes” to prompt); and
based on detection of the trigger condition, cause the bonded zone of playback devices to play back the audio (Fig. 2A: 136) (¶ 0055).
Claims 1-7, 15-20 recite similar limitations as claims 8-14, 8-13, respectively, and are rejected for the same reasons set forth above in the rejections of claims 8-14, 8-13, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687